       Case 1-19-44751-cec             Doc 4      Filed 08/13/19      Entered 08/13/19 11:51:11




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
In re:
                                                                     Chapter 11
1934 Bedford LLC
                                                                     Case No. 19-44751-cec

                                    Debtor.
-----------------------------------------------------------X
                                                                     AFFIDAVIT OF SERVICE

STATE OF NEW YORK                  )
                                   : ss.:
COUNTY OF KINGS                    )

The undersigned, being duly sworn, deposes and says:

     1. I am over the age of eighteen, I am not a party in this case or proceeding and I reside at
STATEN ISLAND, NEW YORK.

       2. On August 6, 2019, I served the Summons and Involuntary Petition upon the
persons listed below*, those persons being all persons entitled to notice pursuant to Federal Rule
of Bankruptcy Procedure 4001(a)(1), by mailing a true copy of same enclosed in a pre-address
sealed wrapper with postage affixed in a post box maintained under the exclusive care and
custody of the United States Postal Service in the State of New York.



                                                                 /s/
                                                               Jasmin Gomez
Sworn to before me this
6th day of August, 2019


 /s/
NOTARY PUBLIC


                                            * SEE LIST ATTACHED*
                    Case 1-19-44751-cec   Doc 4   Filed 08/13/19   Entered 08/13/19 11:51:11


1934 Bedford LLC
1930 Bedford Avenue
Brooklyn, New York 11225
